             Case 2:19-cv-02158-DB Document 22 Filed 01/28/21 Page 1 of 2


 1   Robert C. Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2   526 3rd St., Ste. A-2
 3   San Rafael, CA 94901
     Ph: 415.881.7653
 4   Fx: 866.610.1430
           rcweems@weemslawoffices.com
 5   Attorney for Plaintiff,
        ERIK MASON
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10    ERIK MASON,                                         No. 2:19-cv-2158 DB

11         Plaintiff,                                     STIPULATION AND ORDER RE
                                                          ATTORNEY FEES AND EXPENSES
12    v.                                                  PURSUANT TO THE EQUAL ACCESS TO
                                                          JUSTICE ACT, 28 U.S.C. § 2412(d), AND
13
      ANDREW M. SAUL,                                     COSTS PURSUANT TO 28 U.S.C. § 1920
14    Commissioner of Social Security,                    FILED BY ERIK MASON

15         Defendant.
16
              IT IS HEREBY STIPULATED by and between the parties through their undersigned
17
     counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in
18
     the amount of FIVE HUNDRED THIRTY DOLLARS AND SEVENTY CENTS ($530.70) under
19
     the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920.
20
     This amount represents compensation for all legal services rendered on behalf of Plaintiff by counsel
21
     in connection with this civil action, in accordance with 28 U.S.C. §§ 1920, 2412(d).
22
              After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
23
     matter of Plaintiff’s assignment of EAJA fees to his counsel. Pursuant to Astrue v. Ratliff, 560 U.S.
24
     586, 598 (2010), the ability to honor the assignment will depend on whether the fees are subject to
25
     any offset allowed under the United States Department of the Treasury’s Offset Program. After the
26
     order for EAJA fees is entered, the government will determine whether they are subject to any offset.
27
              Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
28

                                                        1
     STIPULATION AND ORDER                                                                No. 2:19-cv-2158 DB
             Case 2:19-cv-02158-DB Document 22 Filed 01/28/21 Page 2 of 2


 1   Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
 2   and costs to be made directly to Plaintiff’s counsel, pursuant to the assignment executed by Plaintiff.
 3   Any payments made shall be delivered to Plaintiff’s counsel:
 4                      Robert C. Weems
 5                      WEEMS LAW OFFICES
 6                      526 3rd St., Ste. A-2
 7                      San Rafael, CA 94901
 8           This stipulation constitutes a compromise settlement of Plaintiff’s claim for EAJA attorney
 9   fees and does not constitute an admission of liability on the part of Defendant under the EAJA or
10   otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
11   and all claims that Plaintiff and/or counsel including counsel’s firm may have relating to EAJA
12   attorney fees in connection with this action.
13           This award is without prejudice to the rights of counsel and/or counsel’s firm to seek Social
14   Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
15   EAJA.
16    WEEMS LAW OFFICES                                 McGREGOR W. SCOTT,
                                                           U.S. Attorney
17                                                      DEBORAH LEE STACHEL,
18                                                         Regional Chief Counsel,
                                                           Region IX, Soc. Sec. Admin.
19                                                      ELLINOR CODER,
                                                         Sp. Asst. U.S. Attorney
20
      /s/Robert C. Weems                        By:     /s/ Ellinor Coder
21
      Robert C. Weems,                                  ELLINOR CODER,
22    Attorney for Plaintiff                            Sp. Asst. U.S. Attorney,
                                                        Attorney for Defendant
23                                                      (per email authorization)
24
                                                      ORDER
25
        Pursuant to the parties’ stipulation, IT IS SO ORDERED.
26
     DATED: January 27, 2021           /s/ DEBORAH BARNES
27
                                       UNITED STATES MAGISTRATE JUDGE
28

                                                        2
     STIPULATION AND ORDER                                                                No. 2:19-cv-2158 DB
